    Case 1:19-cr-00061-PKC Document 36 Filed 07/02/19 Page 1 of 7




July 2, 2019


VIA ECF (redacted) AND HAND DELIVERY (unredacted)
The Honorable P. Kevin Castel
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


      Re:      United States v. Wade Hayward, 19 CR 61 (PKC)


Dear Judge Castel:


On February 27, 2019, Mr. Hayward pleaded guilty pursuant to a written plea
agreement in which the parties stipulated to a Guidelines Range between 37
and 46 months’ imprisonment. Mr. Hayward and the government waived their
right to appeal any sentence below or above that range, respectively. For the
reasons that follow, the Court should sentence Mr. Hayward within the
stipulated range to a sentence of 37 months’ imprisonment.


                                 BACKGROUND


Wade Hayward had a difficult and chaotic childhood defined in large part by
his alcoholic father. His father’s alcoholism drove his parents apart. Wade
chose to live with his father after his parents’ separation. He was raised in
poverty, in a neighborhood plagued by crime and violence, in the Walt
Whitman housing project in Brooklyn, New York. His mother was out of the
state for a significant period. His father was not present. As Wade’s mother
describes in her moving letter to the Court, “yes, my husband was there
physically, but mentally he was not there. He could not show our boys how to
be a man, and neither could I.” Exhibit A.
    Case 1:19-cr-00061-PKC Document 36 Filed 07/02/19 Page 2 of 7
The Honorable P. Kevin Castel                                              July 2, 2019
Page 2 of 7

       Re:    United States v. Wade Hayward, 19 CR 61

Young and unguided, Wade fell into nearly every pitfall. He failed to complete
high school. He impregnated his 17-year-old girlfriend when he was 16 years
old. He drank to excess and smoked marijuana daily.


At only 16 years old, Wade sustained his first criminal convictions. In
February and March of 2008, alongside other boys in his neighborhood, he
participated in thefts of strangers on the streets. He qualified for the
diversionary CASES program but, without any support in his home, he was
unable to complete it. Instead, he was sent to jail at only 17 years old.
Although he was placed on probation, the underfunded, overwhelmed state
probationary system provided none of the social or community services he
desperately needed.


When he reached adulthood, at 18 years old, Wade tried to make his way in
the world. Considering his background, it is unsurprising that he continued to
stumble. His substance abuse issues worsened and he became hooked on pills
and Lean—a highly addictive opioid-based concoction.



At 20 years old, Wade sustained a robbery conviction—his first adult
conviction—and served roughly a year in prison (his longest term of
incarceration). At 22, he sustained another conviction related to his relatively
minor role in a credit card theft ring and served four months.


Despite a childhood and young adulthood marred by addiction, disease, and
criminal justice contact, there were some notable pockets of promise in Wade’s
life. Although Wade entered parenthood at a very young age, he flourished as
a father. Wade’s mother writes “Wade is dedicated to his family ESPECIALLY
his daughter Ka’myra Hayward, the love of his life.” Exhibit A. Ka’myra
always has lived with Wade. When Ka’myra’s mother relocated to
Pennsylvania, the family decided it was in the child’s best interest for Ka’myra
to remain in the custody of Wade and his mother. Before his arrest, Wade was
one of Ka’myra’s primary childcare providers and responsible for getting her to
and from school every day.
    Case 1:19-cr-00061-PKC Document 36 Filed 07/02/19 Page 3 of 7
The Honorable P. Kevin Castel                                           July 2, 2019
Page 3 of 7

       Re:    United States v. Wade Hayward, 19 CR 61



Wade was good at being Ka’myra’s dad. The relationship helped build in Wade
needed-confidence that he applied to other aspects of his life. He recognized an
ability and passion for childcare work. As a result, from 2010 until 2014, Wade
was employed as an afterschool counselor at University Settlement House,
where he earned several promotions over the course of his employment. As
corroborated by Isabella Lee’s attached letter, Wade also volunteered his time
within his community and “always showed up early, worked hard, and carried
himself in a polite, respectable manner.” Exhibit B.


In early 2018, Wade began a term of parole. He was 26 years old. He genuinely
wanted to make a fresh start and put behind him the mistakes of his youth.
Within weeks of being paroled, he secured a job at Shake Shack, earning
$13.50 an hour. He returned to his mother’s apartment. He took on primary
care for his daughter.


But, towards the end of 2018, Wade strayed again when his co-worker and co-
defendant Anthony McCray asked Wade if he could find someone to sell
McCray guns. Wade maintained contact with men from his neighborhood who
were still involved in criminality and he was able to broker the sale of four
firearms.


Wade was arrested on January 2019 and detained. Within weeks, he found
himself in the midst of a humanitarian crisis at the MDC—an experience that
clearly sent the message to Wade that the price for criminal conduct is too
high to risk recidivating. For a week, Wade survived unimaginable conditions
of confinement spent in the pitch black, freezing cold. His cell had no light. His
unit was so frigid that even the three layers of clothes he wore did not protect
him from the plunging temperatures. He wore socks on his hands but still lost
feeling in his fingertips. He was on “lockdown” for 24 hour periods. He was
denied showers, meals, blankets, working toilets, laundry privileges, and other
necessary hygiene. The toilet in his cell did not flush and overflowed with
human waste. When water ran out of the faucets, it was brown. He had no
ability to communicate with the outside world. He did not receive his
     Case 1:19-cr-00061-PKC Document 36 Filed 07/02/19 Page 4 of 7
The Honorable P. Kevin Castel                                                   July 2, 2019
Page 4 of 7

        Re:     United States v. Wade Hayward, 19 CR 61

medications despite repeated pleas to the staff. The ordeal lasted seven days
and six nights. Today, Wade continues to suffer with post-traumatic symptoms
following his experience at the MDC during the crisis.


              THE COURT SHOULD SENTENCE MR. HAYWARD                       TO

               A   TERM   OF   IMPRISONMENT AT       THE   B O T T O M -E N D
                      OF THE    PARTIES’ STIPULATED RANGE


    A. T H E C O U R T S H O U L D A D O P T   THE
        PARTIES’ GUIDELINES’ CALCULATIONS.


The Probation Department arrives at a far higher advisory range than the one
agreed to by the government. Based on its calculations, the Probation
Department recommends a sentence of 60 months—multiples above the
parties’ stipulated range. The Probation Department’s calculation is driven
largely by Mr. Hayward’s youthful offender convictions for conduct committed
when he was 16 years old (PSR, ¶¶ 48 and 49). While the parties attribute no
criminal history points for these dated, juvenile offenses (nor do we use them
to increase Mr. Hayward’s base offense level) the Probation Department relies
on the convictions to place Mr. Hayward in a Criminal History Category V and
to apply U.S.S.G. § 2K2.1(a)(2)’s higher base offense level. 1


As an initial matter, the defense has been denied access to the records that
support the Probation Department’s calculation. As the Court may recall, I
sought Court intervention to get the records but the Probation Department
produced very few documents and none that confirmed that Mr. Hayward was
resentenced on the Y.O. offenses in 2018. (If he had not been resentenced in
2018, then the 2008 convictions would be too old to count under the
Guidelines. See U.S.S.G. § 4A1.2(d)(2)). By memo to the Court, the Probation


1The Probation Department also applies a two-level enhancement pursuant to
U.S.S.G. § 2K2.1(b)(4)(A) because, it contends, “one of the firearms involved in the
offense had been previously stolen.” PSR, ¶ 38. However, in the parties’ binding
plea agreement, the government stipulated that it does not have proof by the
preponderance standard to support such an enhancement.
    Case 1:19-cr-00061-PKC Document 36 Filed 07/02/19 Page 5 of 7
The Honorable P. Kevin Castel                                            July 2, 2019
Page 5 of 7

       Re:     United States v. Wade Hayward, 19 CR 61

Department took the position that it could not produce the documents even
with a Court Order.


Even if the records do exist and the Court relies on them without the defense’s
review of them, the resulting criminal history category is overstated. Y.O.
convictions typically are treated less harshly in the Guidelines in recognition
that crimes committed as a youth are less indicative of an individual’s poor
character or likelihood of recidivism than adult convictions. The Probation
Department’s reliance on these convictions in its calculations and
recommendation results in a counterintuitive and overly harsh result.


   B. T H E § 3553( A ) F A C T O R S S U P P O R T   A
       SENTENCE      OF   37 M O N T HS ’ I M P R I S O N M E N T .


The overarching command of Section 3553(a) is that sentences should be
“sufficient, but not greater than necessary” to achieve the basic goals of
retribution, deterrence and rehabilitation. 18 U.S.C. § 3553(a)(2). To arrive at
such a sentence, in addition to the Guidelines, district courts are directed to
consider: (1) the nature and circumstances of the offense and the history and
characteristics of the offender; (2) the kinds of sentences available; (3) the need
to avoid unwarranted sentence disparities among similarly situated
defendants; and (4) the need to provide restitution to any victims of the
offense. See 18 U.S.C. § 3553(a)(1), (a)(3)-(7). While the Court must calculate
the applicable Sentencing Guidelines range, “[t]he Guidelines are not only not
mandatory on sentencing courts; they are also not to be presumed reasonable.”
Nelson v. United States, 555 U.S. 350, 352 (2009).


A prison term of 37 months is more than three times longer than any prior
sentence Wade has served. And independent of the significant, additional time
he faces, Wade’s conditions of confinement already have been deeply punitive.
While prison on a standard day has a profound deterrent effect, Wade’s
experience during the crisis was even more chastening. For these reasons,
Judges in the Southern and Eastern Districts have been imposing downward
variances for defendants, like Wade, who were confined at the MDC during the
    Case 1:19-cr-00061-PKC Document 36 Filed 07/02/19 Page 6 of 7
The Honorable P. Kevin Castel                                              July 2, 2019
Page 6 of 7

       Re:    United States v. Wade Hayward, 19 CR 61

crisis. In a variance to time served in a recent case with an advisory
Guidelines range of 18-24 months, Judge Chen in the Eastern District noted
that “these circumstances were unacceptable and deplorable and certainly not
fitting of…conditions of confinement in this country and certainly not in this
District.” United States v. Bruney, et al., 18 Cr. 542 (PKC) (E.D.N.Y.),
Sentencing Transcript at 24. She called this a “significant mitigating factor”
and went on to say that “punishment has been extreme in this case because of
the conditions already endured by this defendant as well as other inmates at
the MDC [,] so I think that his sentence…in terms of punishment has been
longer than the actual time…he is going to serve.” Id. at 24-25. Judge Furman,
in imposing a below-Guidelines sentence, compared the situation to something
“that one associates with a third world country and not a country like this,”
and asserted that “nobody in detention, whether convicted, not convicted,
awaiting sentencing, should have to endure that as the detainees did at the
MDC.” United States v. Ozols, 16 Cr. 692 (JMF) (S.D.N.Y.), Sentencing
Transcript at 31. And, my colleagues at the Federal Defenders report that
Your Honor and Judge Kaplan also referenced the MDC power outage as a
mitigating factor for purposes of imposing sentence.


The message of deterrence has been received loud and clear by Wade and, at a
point in his life, when he was naturally maturing out of the poor, infantile
decision making that led him into the offense conduct and into prior conduct
that accounts for his criminal history. Wade had a false start when released on
parole in 2018 but he is now ready to do it right. And, when he is released, he
will be supported by his mother and motivated by his daughter. He hopes to
pursue positive, productive wants, including returning to childcare work—a
field from which he derived self-worth and value. In short, as articulated by
Wade’s mother,


       It is time for Wade to take responsibilities for his actions and move
       forward in a positive direction for himself and his daughter. Wade
       has family that will support him 100% providing that he will come
       home and get on the right track. From our recent previous
       conversations, Wade has discussed lessons learned and looks
      Case 1:19-cr-00061-PKC Document 36 Filed 07/02/19 Page 7 of 7
The Honorable P. Kevin Castel                                         July 2, 2019
Page 7 of 7

        Re:   United States v. Wade Hayward, 19 CR 61

        forward to moving on in a positive way.


                                 CONCLUSION


Against this backdrop, a sentence at the bottom-end of the parties’ stipulated
range is sufficient, but no greater than necessary.



Respectfully submitted,
/s/ Julia Gatto
Julia L. Gatto, Assistant Federal Defender
(212) 417-8750



cc:     Lindsey Keenan (via ECF (redacted) and Hand Delivery (unredacted))
